This case was originally affirmed by this court February 9, 1932, on authority of Hartwell et al. v. State ex rel.,142 So. 678.1 Application for rehearing was filed in this court February 13, 1932, and on March 22, 1932, this court extended its opinion and overruled the application, still basing its decision as to the validity of the statute on the decision of the Supreme Court, supra. On May 19, 1932, the Supreme Court reversed its decision in the Hartwell Case, supra, and held the act of the Legislature (Local Acts 1931, p. 203) known as the Sea Wall Act to be unconstitutional and void. Whereupon this court recalled the certificate of affirmance in this case, and we now grant the motion of appellants for a *Page 173 
rehearing. The judgment of affirmance is set aside, and the judgment is reversed, and a judgment will here be rendered in favor of the appellants, with his costs.
Reversed and rendered.
1 225 Ala. 206.